Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melissa E. Patterson (Reg No.:67,455) on 5/06/22.
The application has been amended as follows: 
For claim 1, replace “can receive” with –receives--.
For claim 9, replace “can receive” with –receives--.
For claim 17, replace “can receive” with –receives--.
For claim 16, replace “claim 1” with –claim 9--.


/JIANYE WU/Primary Examiner, Art Unit 2462